Name: Commission Regulation (EEC) No 2125/83 of 26 July 1983 determining, for the 1983/84 marketing year, the rice intervention centres other than Vercelli
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7. 83 Official Journal of the European Communities No L 205/21 COMMISSION REGULATION (EEC) No 2125/83 of 26 July 1983 determining, for the 1983/84 marketing year, the rice intervention centres other than Vercelli THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1566/83 (2), and in particular Article 4 (5) thereof, application of rules laid down by Council Regulation (EEC) No 1422/76 (3) ; Whereas the Member States have been consulted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the intervention centres other than Vercelli for areas of surplus rice production, as referred to in Article 4 ( 1 ) of Regulation (EEC) No 1418/76, shall be those set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 September 1983 Whereas, in accordance with Article 4 ( 1 ) of Regula ­ tion (EEC) No 1418/76, a single intervention price for paddy rice is fixed by the Council for the intervention centre at Vercelli ; whereas this price is applicable for all the other intervention centres to be determined after consultation with Member States ; whereas the selection of these centres must be governed by the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 July 1983 . For the Commission Poul DALSAGER Member of the Commission ( l ) OJ No L 166, 25 . 6 . 1976, p . 1 . 0 OJ No L 163, 22. 6 . 1983 , p . 5 . (3) OJ No L 166, 25 . 6 . 1976, p. 18 . No L 205/22 Official Journal of the European Communities 29 . 7 . 83 ANNEX 1 . FRANCE Intervention centre Aries Port-Saint-Louis-du-Rhone Department Bouches-du-Rhone Tarascon-sur-RhÃ ´ne BeaucaireGard NÃ ®mes, Saint-Gilles 2. ITALY Intervention centre Ponte Langorino Abbiategrasso Fossoli di Carpi Province Ferrara Milano Modena Novara Oristano Pavia Casalvolone Vespolate Oristano Corteolona Mede Lomellima Palestro Sant'Angelo Lomellina Gambolo Balzola Desana Vercelli Fontanetto Po Formigliana Trino Vercellese Isola della ScalaVerona 3 . GREECE Intervention centre Lamia Mestolongi Anagennisi Provatas Pyrgos Thessaloniki Serres Messini Scala Province Central Greece Macedonia Peloponnes